ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Straub Construction, Inc.                      ) ASBCA No. 63470
                                                 )
  Under Contract No. N62473-16-C-4602            )

  APPEARANCE FOR THE APPELLANT:                     Richard J. Pinto, Esq.
                                                     Marks, Golia & Pinto, LLP
                                                     San Diego, CA

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Anthony Hicks, Esq.
                                                     Trial Attorney

                  OPINION BY ADMINISTRATIVE JUDGE WILSON

        The parties have resolved their dispute and request that the Board enter
  judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $191,420.92. Appellant has agreed to waive Contract Disputes Act interest.

         Dated: December 8, 2022




                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
I concur                                         I concur



JOHN J. THRASHER                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Chairman                                         Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
 Armed Services Board of Contract Appeals in ASBCA No. 63470, Appeal of Straub
 Construction, Inc., rendered in conformance with the Board’s Charter.

           Dated: December 8, 2022




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2